 1                                                                       The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
10 FRIENDS OF THE EARTH, a District of
   Columbia non-profit corporation,                       Case No. 2:18-cv-00677-TSZ
11
                 Plaintiff,
12
                 v.                                       ORDER GRANTING
13                                                        THIRD STIPULATED MOTION TO
   U.S. ARMY CORPS OF ENGINEERS, an                       EXTEND PLAINTIFF’S DEADLINES TO
14                                                        SUBMIT COST BILL AND FEE PETITION
   agency of the United States of America,
15
                 Defendant.
16

17          The Court hereby GRANTS the parties’ third stipulated motion for entry of an order
18
     extending the deadlines for plaintiff to file a cost bill and motion for award of attorneys’ fees
19
     (Dkt. #33). Plaintiff shall file its cost bill and attorney fee motion on or before August 8, 2019.
20
     Plaintiff or the parties may seek additional time if there is good cause to do so and the parties
21

22   shall notify the court if they settle and resolve the cost and fee issue before August 8, 2019.

23          IT IS SO ORDERED.

24          Dated this 25th day of April 2019.
25

26
                                                           A
                                                           Thomas S. Zilly
27                                                         United States District Judge
28
     ORDER - 1                                                                 Kampmeier & Knutsen PLLC
     Case No. 2:18-cv-00677-TSZ                                                 811 First Avenue, Suite 468
                                                                                Seattle, Washington 98104
                                                                                      (206) 858-6983
